Title: To George Washington from Brigadier General Jacob Bayley, 25 December 1778
From: Bayley, Jacob
To: Washington, George


  
    Sr
    Newbury [Vt.] December 25th 1778
  
The Post arived Day before yesterday with your letter of the 7th Instant in which your Excelency Informs me that Colo. Wheelock bro’t the Resolutions of Congress Respecting Colo. Bedles Regt To which I am refered Colo. Weelock has not as yet arived and I am very much Concerned for him as he had not been at Albany the 17th nor to Danbury the 12th Instant one of which Routs he would Take undoubtedly it is more than Probable he has falen into the Hands of the Enemy, if he brought any thing of Consequence for Colo. Bedle or my Self to Know, Should be glad of an Express to Enform I am Conserned for the Safty of the Magazien here, as the Expedition do not go on and Colo. Bedles Regt has not Received Blankets Cloathing nor money as yet, and Some of them appear Fearful that they Shall never have any thing for thier Servise, which makes our gaurds Small—if your Excelency has need of an Express being Sent this way the Bearer Mr Enoch Bayley will return with it. I am your Excelencys Most Obedient Humble Servant

  Jacob Bayley

